DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s communication filed on Feb. 25, 2022, which is a continuation of application number 16/553,847, which was pending at the time of filing of the instant application, and to which the instant application claims benefit of priority date (8/28/2019).  
Claims 1-21 are pending in the instant application.  

Specification
The disclosure is objected to because of the following informalities: applicant makes several references to “principle” – see PGPUB, paras [0024], [0025], [0057] – but the correct spelling is “principal.”  Appropriate correction is required.

Claim Objections
Claims 1, 10, 20 and 21 are objected to because of the following informalities:  
in limitation f) of claim 1, the comma after the word “and” in the 3rd line should be deleted
claim 10 reads “determining and amount…” and should be corrected to read “determining an amount…”
claims 20 and 21 recite “principle,” however, the correct spelling is “principal.”  Appropriate correction is required.
Claims 5 and 21 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
      Claim 5 contains the number 127 which appears to refer to a drawing, fig 4, where element 127 recites “comparable wage to replace.” which should be in parentheses if cited in the claims.  Claim 21 also includes a reference that appears to refer to a drawing, fig. 3, where element 116 recites “fixed percentage of trust principle.”

Drawings
The drawings are objected to because, in figure 3, the word “principle” should read “principal.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Re claim 1:  limitation d2 indicates comparing an annual wage and an age to determine a trust adjustment factor and limitation “f” recites applying the factor. No indication is provided in the claims or in the specification that explains how the comparison of a wage and an age results in a trust adjustment factor or how this factor is then applied. For examining, interpreted as comparing annual wage earned with annual wage stipulated by trust provider, and a trust adjustment factor indicates an amount of funds is either being distributed or is not being distributed (see specification, pg 12).  
   Dependent claims 2-21 are similarly rejected because they do not cure the deficiencies of claim 1.
   Further, re claim 10: the limitation recites “wherein said determining and amount of disability further comprises the step of determining if said at least one beneficiary is unable to earn 50% or more of the average of said at least one beneficiary’s last 3 calendar years’ annual wages.” Page 12 of the specification in discussing figure 5 recites this 50%, but a method of determining as recited in claim 10 is not provided in the specification.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Claim 1 recites the limitation "said retirement trust” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Also, line 3 of claim 1 recites “said at least one beneficiary” where a beneficiary is identified only relative to a retirement trust (which lacks sufficient antecedent basis). The preamble appears to address two different trusts.  Correction needs to be made  to clearly define the scope of the claim.  
   The claim is further rendered indefinite because limitation “f” recites “said retirement trust adjustment factor,” which lacks sufficient antecedent basis in the claims. For examining, this is being interpreted as trust adjustment factor as in element d2) of the claim.   
    Dependent claims 2-21 are similarly rejected because they do not cure the deficiencies of claim 1.
   Further, re claim 5:  the meaning of “the comparable wage needed to replace the beneficiary 127 if the at least one beneficiary is a self-employed business owner” is not clear.  The term “comparable” is a relative term and it is not clear as to what is intended to be compared here.  Further, this appears to recite that a beneficiary is being replaced.  Is this what applicant intends?  For examining, interpreted as a wage more than an amount designated by the grantor.
   Further, re claim 6:  the claim is rendered indefinite because “the business” lacks sufficient antecedent basis. (Note: claim 6 depends from claim 2 (which incorporates claim 1) and “a business” is not recited in either claim 1 or claim 2).  
   Further, re claim 10: the claim recites “wherein said determining and amount of disability further comprises…,” and depends from claim 8, which depends from claim 2 which depends from claim 1. However, neither claim in this dependency chain provides sufficient antecedent basis for “said determining an amount…” as neither claim recites “determining an amount of disability…” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

        Claim 1 is directed to a process which is a statutory category of invention (Step 1: YES).
    
Step 2A Prong 1
     Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
    a)    funding said trust by said grantor; 
   b)    determining said pre-determined age of said at least one beneficiary by said grantor;
   c)    determining said at least one portion of said trust by said grantor to provide said distribution to said at least one beneficiary until said at least one beneficiary obtains said pre-determined age;
   d)    providing a working requirement of said at least one beneficiary in order to receive said distribution, said working requirement comprising the steps of:
         1)    determining an annual wage (income) of said at least one beneficiary;
         2)    determining a trust adjustment factor by comparing said annual wage of said at least one beneficiary determined in said step d1) with said pre-determined age of said at least one beneficiary determined in said step b);
     e)    drafting a trust document incorporating said working requirement therein;
     f)    determining a corrected at least one portion of said trust by applying said retirement trust adjustment factor determined in said step d2) to said at least one portion of said retirement trust; and,
     g) distributing said corrected at least one portion of said trust to said at least one beneficiary according to said trust document incorporating said working requirement until said at least one beneficiary attains said pre-determined age determined in said step b).

   Here the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity which includes fundamental economic practice/principle or  commercial interaction in that the claim limitations are related to commercial or legal interactions (i.e., establishing and administering commercial or legal agreement).   Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: Yes).

Step 2A Prong 2
    As regards this step, claim 1 does not recite additional elements beyond the abstract idea that individually or in combination integrate the judicial exception (abstract idea) into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: No). 

Step 2B
       Under step 2B, for similar reasons as recited regarding a practical application, the claim 1 does not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus the claim lacks an inventive concept. (Step 2B: No)
     For the reasons cited above, claim 1 is not patent eligible under 35 USC 101. 

Dependent claims 2-21 are rejected under 35 USC 101.
     Dependent claims 2-21 further define the abstract idea that is present in independent claim 1, reciting multiple steps in performing the multiple steps of the abstract idea that create, fund and manage a trust. 
      Claims 2-6 and 8-16 further describe determinations (about income, work requirements) about the trust; claims 7, 17, 18, 20 and 21 describe managing of the trust (distributing of trust funds) and claim 19 further describes creating and managing a trust (provide trustee, determine and make distribution).  
    These dependent claims 2-21 do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.             
    For the reasons cited above, claims 1-21 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 8-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (Trust Advisors Forum 2018) in view of Tate (Conditional Love, 2006).   
   Re claim 1:  Fox shows a process for drafting and improving a trust wherein a grantor funds said trust and allocates at least one portion of said retirement trust to at least one beneficiary, said at least one portion of said trust providing a distribution to said at least one beneficiary until said at least one beneficiary obtains a pre-determined age, said process for drafting and improving said trust comprising the steps of:
a)    funding said trust by said grantor (pg 2(items 2, 3, (example of trust provision, stating trust property  and paying beneficiaries from it); pg 36(F –sample trust provision funding a trust for descendants), pg. 43(d)(1), 44(5)(c)); 
b)    determining said pre-determined age of said at least one beneficiary by said grantor (pg 41 (4)(a)(1) sample trust provision to distribute after age 25 and until age 60); 
c)    determining said at least one portion of said trust by said grantor to provide said distribution to said at least one beneficiary until said at least one beneficiary obtains said pre-determined age (pgs 41 and 42, beginning on pg 41 item (4)(a)(1) sample trust provision to distribute after age 25 and until age 60 and make distribution of income and principal in certain amount);
d)    providing a working requirement of said at least one beneficiary in order to receive said distribution, said working requirement comprising the steps of:
     1)    determining an annual wage (income) of said at least one beneficiary 
(pg 36, element E requiring trustee to obtain certain information in conjunction with pg 41 item (4)(a)(1) sample trust provision to distribute after age 25 and until age 60 and make distribution of income and principal in certain amount based on beneficiary income from gainful employment, match annual income, indicating that annual income must be determined by trustee);   
e)    drafting a trust document incorporating said working requirement therein (pgs 40-42, drafting trust with work requirements).

   Fox does not expressly show d) providing a working requirement of said at least one beneficiary in order to receive said distribution, said working requirement comprising the steps of:
        d2)    determining a trust adjustment factor by comparing said annual wage of said at least one beneficiary determined in said step d1) with said pre-determined age of said at least one beneficiary determined in said step b). 
   Regarding the above limitation, Tate shows where beneficiary is required to earn certain amount before trust pays out in a match, where trust adjustment factor is interpreted to be zero if income matches specified level of trust (pg 460, showing examples, e.g., dollar for dollar, double, earn a certain level before payout).
Note:  See rejection under 35 USC 112.  For examining, this limitation interpreted as comparing wage to trust requirement for sufficiency - per specification page 12 referencing trust adjustment factor.       
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fox that shows setting up a trust and examples of multiple provisions thereof, by Tate, that provides additional information about specific provisions of a trust, in order for a grantor to include various requirements as may be desired by the grantor of a trust.  

   Fox further does not show f) determining a corrected at least one portion of said trust by applying said retirement trust adjustment factor determined in said step d2) to said at least one portion of said retirement trust.
   Regarding this limitation, Tate shows examples where income must meet certain level established by trust before distribution may begin and then income is matched, and distribution is zero if that certain level not reached (pg 460, multiple examples of sufficient level of income being established by trust) where corrected portion is interpreted to be the amount to be distributed as determined based on a sufficient level of income being met – e.g., if met, trust adjustment factor is zero).   
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by the further description of a work requirement provision of a trust as in Tate.  One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to a grantor who may wish to include various specific requirements as he desires to provide for a beneficiary.   

   Regarding the limitation, g) distributing said corrected at least one portion of said trust to said at least one beneficiary according to said trust document incorporating said working requirement until said at least one beneficiary attains said pre-determined age determined in said step b):
   Fox shows a trust with a predetermined age requirement for beginning distribution and ending it, a working requirement  (see elements b-d and references of Fox) and Tate shows a corrected portion of a trust as an amount to be distributed (see element f) above).  Fox further shows distributing a determined amount to a beneficiary being a power that the trustee has (pg 65, element E8…Many states’ laws also allow a settlor to give various trustees specific duties…another trustee may have the power to direct distributions from the trust…). 

   Re claim 2:  Fox further shows wherein said step d1) further comprises the step of evaluating the at least one beneficiary’s income on an annual basis (pg 36 element E…The trust agreement also can direct the trustee to obtain certain information from a beneficiary regarding finances…before authorizing a distribution to that beneficiary…
SAMPLE TRUST PROVISION: In determining whether to make discretionary distributions of net income or principal to a beneficiary, the trustee shall consider the other income and assets known to be available to the beneficiary…In order to make these determinations, the trustee shall request any information it deems relevant from a beneficiary…, including without limitation, the following:…3. Evidence that the beneficiary is…employed…; 4. A beneficiary's employment history and authorization to contact and request employment information from the beneficiary's current employer);.

   Re claim 3:  Fox in view of Tate shows the process of claim 2.  
   Tate further shows wherein said step d1) further comprises the step of determining the at least one beneficiary’s previous year’s income by evaluating the at least one beneficiary’s W-2 employment income (pg 460-61, including footnotes (e.g. ftnote 52, showing examples where income requires verification using W-2’s).   
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by Tate, that shows information to be determined by a trustee.  It would have been obvious to one of ordinary skill to have made this modification in order to ensure a beneficiary complies with trust requirements.
  
   Re claim 5: Fox in view of Tate shows the process of Claim 2.  
 Regarding the limitation: wherein said step d1) further comprises the step of determining the at least one beneficiary’s previous year’s income by evaluating the comparable wage needed to replace the beneficiary 127 if the at least one beneficiary is a self-employed business owner, 
Tate shows examples where income (of a beneficiary) must meet certain level established by trust before distribution may begin and then income is matched, and distribution is zero if that certain level not reached (pg 460, multiple examples of sufficient level of income being established by trust).
NOTE:  see rejection under 35 USC 112. For examining, interpreted as a wage over a designated amount by the grantor.
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by an actual determination of such information as shown in Tate. One of ordinary skill would have been motivated to make this modification in order that a distributor of the trust can make the proper determinations regarding the trust requirements. 

   Re claim 7:   Fox in view of Tate shows the process of Claim 2.  
   Tate further shows the step of distributing the full amount of said corrected at least one portion of said trust if said trust adjustment factor is zero (Tate shows where beneficiary has to earn certain amount before trust pays out in a match, trust adjustment factor is interpreted to be zero if income matches specified level of trust (pg 460)).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by the distribution of funds as determined by trustee as in Tate. One of ordinary skill in the art would have been motivated to make this modification to allow a grantor to have his wishes for supporting a beneficiary fulfilled. 
   Re claim 8:  Fox in view of Tate shows the process of Claim 2.  Fox further shows  wherein said trust further comprises the step of excepting said work requirement is said at least one beneficiary is unable to satisfy said working requirement (pg 42,  item V.E. (4)(a)(1) and (2) showing exception to work requirement for disabled beneficiary). 

   Re claim 9: Fox in view of Tate shows the process of Claim 8.
   Fox further shows, in order for a trustee to make determinations about making a distribution from a trust, income of the beneficiary should be considered. The trustee shall request any information relevant to ensuring the guidance of a grantor is followed – e.g.,  access to medical records, blood tests, or related medical information (pg.36).  Fox and Tate set forth work requirements for a trust, and Fox notes that a disability causes an exception (Fox, pg 42, item V.E. (4)(a)(1) and (2) from claim 8). 
   Regarding the limitation, wherein said step of excepting said work requirement further comprises the step of determining an amount of disability for said at least one beneficiary impacting the ability of said at least one beneficiary to realize an employment behavior necessary to satisfy said work requirement, as Fox indicates a trustee must make determinations about a beneficiary meeting a grantor requirements, including medical information, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated such an evaluation of a disability by the trustee in order to ensure a beneficiary is not receiving more than a grantor intended.    
   Re claim 10:  Fox in view of Tate shows the process of Claim 8.  
Fox shows a trustee determining certain information about a beneficiary in determining to make a distribution and the amount (pg 36).  
   Regarding the limitation, wherein said determining and amount of disability further comprises the step of determining if said at least one beneficiary is unable to earn 50% or more of the average of said at least one beneficiary’s last 3 calendar years’ annual wages, Tate shows a condition where a beneficiary may be unable to work( (pg 465, 1st paragraph – Conditions relating to employment…Accident or illness could leave a beneficiary unable to work), where Examiner interprets unable to work meaning no income which reads on unable to earn 50% or more of…wages.)   
    As Fox indicates a trustee must make determinations about a beneficiary meeting a grantor requirements, including medical information, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by a specific evaluation as relevant to a provision addressing disability as in Tate.  One of ordinary skill in the art would have been motivated to make this modification in order to ensure a beneficiary is not receiving more than a grantor intended.    

   Re claim 12: Fox in view of Tate shows the process of Claim 8. Fox further shows  wherein said step of excepting said work requirement further comprises the step of determining whether said at least one beneficiary is a stay-at-home parent (pg. 42 item V.E.(4)(a)(2)… (2) in appropriate cases, there can be exception to the general
restriction, such as for…a child who is staying at home and raising his or her own children…).  

   Re claim 13:  Fox in view of Tate shows the process of Claim 12.   
   Regarding the limitation, wherein said step of determining whether said at least one beneficiary is a stay-at-home parent further comprises the step of delaying said work requirement until dependents of said at least one beneficiary achieve the age of majority, Tate further shows example provision paying a stay at home beneficiary who is taking care of a minor (pg 458, footnote 49)).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by a specific evaluation as relevant to a provision addressing an alternate requirement to working as shown in Tate.  One of ordinary skill in the art would have been motivated to make this modification in order to ensure a beneficiary receives a trust benefit based on requirements other than work as established by a grantor.  

   Re claim 14: Fox in view of Tate shows the process of Claim 13. 
Regarding the limitation, wherein said step of delaying said work requirement until dependents of said at least one beneficiary achieve the age of majority terminates when said dependents of said at least one beneficiary achieve the age of majority (Tate shows example provision paying a stay at home beneficiary who is taking care of a minor (pg 458, footnote 49)).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof , Tate that provides additional information about specific provisions of a trust and a specific evaluation as relevant to a provision addressing an alternate requirement to working as shown in Tate by identification of an individual’s parenting situation to allow for receiving a benefit as shown in Tate.  One of ordinary skill in the art would have been motivated to make this modification in order to ensure a beneficiary receives a trust benefit based on requirements other than work as a grantor may desire.   

   Re claim 15: Fox in view of Tate shows the process of Claim 8. Fox further shows  wherein said step of excepting said work requirement further comprises the step of determining the total household income of said at least one beneficiary (pg 42 item V(E(4)(a)(2)(bottom of page)  showing determine income of beneficiary and spouse).

   Re claim 16:  Fox in view of Tate shows the process of Claim 15.  Fox further shows  wherein said step of determining said total household income of said at least one beneficiary further comprises the step of shifting said work requirement to a spouse and/or significant other of said at least one beneficiary (pg. 42(2) also considering income of spouse). 

   Re claim 17: Fox in view of Tate shows the process of Claim 1.
   Fox further shows when said at least one beneficiary obtains said pre-determined age, distributing said trust to said at least one beneficiary (pgs 41 and 42, beginning on pg 41 item (4)(a)(1) sample trust provision to distribute after age 25 and until 60 and make distribution of income and principal in certain amount, showing trust set up with these requirements). 

     Re claim 18:  Fox in view of Tate shows the process of Claim 17. 
Regarding the limitation, limiting said distribution to said at least one beneficiary to a first portion of said trust, and distributing a second portion of said trust to a descendant of said at least one beneficiary when said descendent reaches said pre-determined age, Fox shows a grandchild and a parent can be beneficiaries of the trust (pgs 4, 5 showing ages to be reached by beneficiary before withdrawal).    
  
   Re claim 19: Fox in view of Tate shows the process of Claim 17.
    Fox further shows providing a Trustee, having said Trustee determine an annuity distribution amount for said at least one beneficiary, and said Trustee distributing said annuity distribution amount to said at least one beneficiary 
(pg 1, IA explaining duties of trustee in applying standards in administration of a trust, pg. 2 (II.A2)), pg. 58, pg 36, trustee required to ascertain certain information before distribution made, pgs 65,  68 –concluding of administering trust by trustee, where the multiple examples of sample trust provisions indicate what the trustee shall do). 

   Re claim 20: Fox in view of Tate shows the process of Claim 1.
 Regarding the limitation: wherein said step g) further comprises the step of distributing said corrected at least one portion of said trust to said at least one beneficiary as a fixed dollar amount of trust income and principle,
   Fox shows distributing the trust to a beneficiary (pgs. 65 (item 8), 68 (item VIII.A,D) and also shows the distribution is to be fixed dollar amount of income and principal (pg. 41-42, item V.E.(4)(a)(1)) and also on page 45, element 6.A.3.c).     Tate further shows a corrected portion of a trust based on trust adjustment factor (where beneficiary has to earn certain amount before trust pays out in a match, trust adjustment factor is interpreted to be zero if income matches specified level of trust (pg 460, showing examples, e.g., dollar for dollar, double, earn a certain level before payout).
      It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by the determination of a trust amount to be distributed based on evaluation of a beneficiary work situation as in Tate. One of ordinary skill in the art would have been motivated to make this modification to allow a trustee to determine if beneficiary meets requirements and make adjustments as necessary to comply with grantor wishes. 




   Re claim 21:  Fox in view of Tate shows the process of Claim 1.
   Regarding the limitation: wherein said step g) further comprises the step of distributing said corrected at least one portion of said trust to said at least one beneficiary as a fixed percentage of trust principle annually, 
   Fox shows distributing the trust to a beneficiary (pgs. 65 (item 8), 68 (item VIII.A,D) and also shows the distribution is fixed (pg. 45, element 6.A.3.c).   Tate further shows a corrected portion of a trust based on trust adjustment factor (where beneficiary has to earn certain amount before trust pays out in a match, trust adjustment factor is interpreted to be zero if income matches specified level of trust (pg 460, showing examples, e.g., dollar for dollar, double, earn a certain level before payout).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific provisions of a trust by the determination of a trust amount to be distributed based on evaluation of a beneficiary work situation as in Tate. One of ordinary skill in the art would have been motivated to make this modification to allow a trustee to determine if beneficiary meets requirements and make adjustments as necessary to comply with grantor wishes. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Tate and further in view of FNMA (FNMA Self-Employed Income Calculations, 2017).      
   Re claim 4: Fox in view of Tate shows the process of claim 2.
   Tate, from above (claim 3), shows determining income using w-2’s ((pg 460-61, including footnotes (e.g. ftnote 52, showing examples where income requires verification using W-2’s).
   Fox and Tate do not expressly show wherein said step d1) further comprises the step of determining the at least one beneficiary’s previous year’s income by evaluating the at least one beneficiary’s Schedule C (if a sole proprietor), a copy of Form 1065 (if a partnership), or Corporate Form 1120 or 1120S (if a corporate tax entity) if the at least one beneficiary is a self-employed business owner.  
    FNMA  shows evaluating previous year’s income by evaluating different form of self employed (of a corporate entity by evaluating a form ( pg 1 – schedule C; pg 2 – form 1120, 1065)).
   As Fox and Tate show setting up a trust and examples of multiple requirements by a grantor as regards income of a beneficiary, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific employment provisions of a trust by FNMA, that shows methods of determining income in order for the information to be used to determine beneficiary compliance with grantor requirements.   
   Re claim 6:  Fox in view of Tate shows the process of Claim 2.  
  Fox and Tate do not expressly show  wherein said step d1) further comprises the step of determining the at least one beneficiary’s previous year’s income by evaluating a net income of the business using amounts reported on tax returns with the only adjustment being that depreciation recorded on a straight-line basis. 
   FNMA  shows evaluating previous year’s income by evaluating different forms that contain various information (e.g., net profit, depreciation)( pg 2 – describing taxable income (net profit) and depreciation, pg 6 with line items for depreciation).
   As Fox and Tate show setting up a trust and examples of multiple requirements by a grantor as regards income of a beneficiary, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate, that provides additional information about specific self-employment provisions of a trust by FNMA, that shows methods of determining income in order for the information to be used to determine beneficiary compliance with grantor requirements.   
   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Tate and further in view of Belliveau et al. (U.S. 8,543,426).      
      Re claim 11: Fox in view of Tate shows the process of Claim 10.   
      Fox and Tate do not shows wherein said corrected distribution comprise an amount equal to the difference of said at least one beneficiary’s average 3-year annual wage and said at least one beneficiary’s part time income received from said at least one beneficiary’s employment.
    Regarding the wherein clause, Examiner interprets as comparable to disability insurance that provides income in event user is prevented from working and earning an income due to disability.  Belliveau shows a disabled individual who is able to work  receiving up to 100% of their pre-disability income through combination of their work earnings and benefits (c7: 54-66, showing worker still provided with up to 100% of income).   
   As Fox and Tate show setting up a trust and examples of multiple requirements by a grantor as regards income of a beneficiary, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Fox that shows setting up a trust and examples of multiple provisions thereof and Tate that provides additional information about specific provisions of a trust and a specific evaluation as relevant to a provision addressing disability by the process of Belliveau, that shows means to insure an income to a disabled individual.  One of ordinary skill in the art would have been motivated to make this modification in order for a grantor to provide funds to a beneficiary when a requirement is unable to be met through no fault of the beneficiary. 
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696